Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WO Patent Publication 2019/145647 to Bosser.
In regards to claim 1, Swedberg discloses a pant-type diaper comprising (10) comprising: a chassis (20, Para. 206) comprising a topsheet (30), a backsheet (20, Para. 206), and an absorbent core (40) disposed between the topsheet and backsheet (Para. 206);
a first waist region (150), a second waist region (160) and a crotch region (170) disposed between the first and second waist region (Fig. 1b)
and a fastening system (51a, 52) comprising a fastening component (51a) having hooks with a belt in the first waist region (Fig. 1b, 2a)
and the fastening system (51a, 52) further comprising a receiving component (52) disposed in the second waist region (Fig. 1b, ele. 160, 52), the receiving component being operatively engageable with the fastening component (Para. 59, 64).
Swedberg does not disclose the hooks of the fastening component to be integral with a belt.
However, Bosser teaches of hooks of a fastening component for absorbent articles being formed integrally (Pg. 12 lines 33-41) from a material commonly used in absorbent articles (Pg. 12, lines 21-24).
Swedberg and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of Swedberg to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).

In regards to claim 2, Swedberg discloses a pant type diaper the fastening component (51a) is disposed on a wearer- facing surface of the article (Fig. 1a), and wherein the receiving component is disposed on the wearer-facing surface of the article (Fig. 1a). The wearer facing surface of the article is interpreted to be the side of the embodiment proximal to the user when operated.

In regards to claim 3, Swedberg discloses a pant type diaper wherein the receiving component is integral with a nonwoven material in the second waist region.
INSERT(Pg. 12, lines 21-24)

In regards to claim 7, Swedberg discloses a pant type diaper wherein the pant type diaper is refastenable (abstract).

In regards to claim 8, Swedberg discloses an absorbent insert comprising: a chassis (20, Para. 206) comprising a topsheet (30), a backsheet (20, Para. 206), and an absorbent core (40) disposed between the topsheet and backsheet (Para. 206); and
 a first lateral edge (82), a second lateral edge (84) and a primary fastening component (51a) proximate to the first lateral edge (82, Fig. 1b) and a secondary fastening component (51) proximate to the second lateral edge (84, Fig. 1b).
Swedberg does not disclose wherein at least one of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis.
However, Bosser teaches of hooks of a fastening component for absorbent articles being formed integrally (Pg. 12 lines 33-41) from a material commonly used in absorbent articles (Pg. 12, lines 21-24). 
Swedberg and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of Swedberg to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).

In regards to claim 9, Swedberg does not disclose a pant type diaper wherein wherein both of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis.
However, Bosser teaches of hooks of a fastening component for absorbent articles being formed integrally (Pg. 12 lines 33-41) from a material commonly used as sheet material in absorbent articles such as the topsheet (Pg. 12 lines 21-24). 

In regards to claim 11, Swedberg discloses a pant type diaper wherein the portion of the chassis comprises a portion of the backsheet (Para. 206).

In regards to claim 12, Swedberg discloses a pant type diaper wherein the primary and secondary fastening components are disposed on a garment-facing surface (see Fig. 1a, 1b ele. corresponding to 51a on 13a). The garment facing side is interpreted to be the side of the garment opposite to where the wearer would be during use facing away from the wearer. If 11a and 13a are operably engaged with one another, the element 13a would be facing the part of the garment (180) that 11a is disposed on rather than facing the wearer making the element garment-facing.

In regards to claim 14, Swedberg discloses a pant type diaper further comprising a receiving component (52).

In regards to claim 16, Swedberg discloses a pant type diaper wherein the absorbent insert is disposable (Para. 1).

Claims 4-5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WO Patent Publication 2019/145647 to Bosser as applied to claims 1 and 8 above, further in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”).
In regards to claim 4, Swedberg does not disclose a pant type absorbent article wherein the belt comprises an elasticized waist feature.
However, Chester teaches an absorbent article wherein the belt comprises an elasticized waist feature (Para. 100).
Swedberg, Bosser, and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to have an elasticized waistband as taught by Chester as it would help to provide improved fit and containment (Para. 100).

In regards to claim 5, Swedberg does not disclose a pant type absorbent article comprising at least one component having at least about 10% bio-based content.
However, Chester teaches an absorbent article comprising at least one component having at least about 10% bio-based content (Para. 34).
Swedberg, Bosser, and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to have be at least about 10% bio-based as taught by Chester as to be considered environmentally friendly and sustainable (Para. 4).

In regards to claim 13, Swedberg does not disclose a pant type absorbent article comprising at least one component having at least about 10% bio-based content.
However, Chester teaches an absorbent article comprising at least one component having at least about 10% bio-based content (Para. 34).
Swedberg, Bosser, and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to be at least about 10% bio-based as taught by Chester as to be considered environmentally friendly and sustainable (Para. 4).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WO Patent Publication 2019/145647 to Bosser as applied to claims 1 and 8 above, further in view of U.S. Patent Publication 2007/0287983 to Lodge et al. (hereinafter “Lodge”).
In regards to claim 6, Swedberg does not disclose a pant type absorbent article wherein the fastening component is at least partially disposed in an anchoring zone, the anchoring zone being adjacent to a decoupled zone.
However, Lodge teaches of an absorbent article wherein the fastening component (48) is at least partially disposed in an anchoring zone (42), the anchoring zone being adjacent to a decoupled zone (Force decoupled core assembly 23, Para. 100).
Swedberg, Bosser, and Lodge are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify article of the combination of Swedberg and Bosser to have the fastening component disposed at least partially in an anchoring zone adjacent to a decoupled zone taught by Lodge in order to enhance the pathway of forces provided by the anchoring system (Para. 100)

In regards to claim 15, Swedberg does not disclose a pant type absorbent article wherein the primary fastening component is at least partially disposed in an anchoring zone, the anchoring zone being adjacent to a decoupled zone.
However, Lodge teaches of an absorbent article wherein the primary fastening component (48) is at least partially disposed in an anchoring zone (42), the anchoring zone being adjacent to a decoupled zone (Force decoupled core assembly 23, Para. 100).
Swedberg, Bosser, and Lodge are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify article of the combination of Swedberg and Bosser to have the fastening component disposed at least partially in an anchoring zone adjacent to a decoupled zone taught by Lodge in order to enhance the pathway of forces provided by the anchoring system (Para. 100)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WIPO Patent Publication 2019/145647 to Bosser as applied to claims 1 and 8 above, further in view of WIPO Patent Publication 2011/129097 to Miyake et al. (hereinafter “Miyake”).
In regards to claim 10, Swedberg does not disclose a pant type absorbent article wherein the hooks in the primary fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality, wherein the first and second directionality differ.
However, Miyake teaches of an absorbent article wherein the hooks in the primary fastening component comprise a first directionality and the hooks in the second fastening component comprise a second directionality (Pg. 9, lines. 12-19, Para. 37), wherein the first and second directionality differ (Pg. 9, lines. 12-19, Para. 37).
Swedberg, Bosser, and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to have two regions containing different directionality of hooks as taught by Miyake so that “first region and the second region are less likely to be disjoined at one time even when forces acting in various directions are applied to the hook member of the flap part" (Page 10, lines 9-12, Para. 41).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WIPO Patent Publication 2019/145647 to Bosser, further in view of U.S. Patent Publication 2018/0271717 to Dria et al. (hereinafter “Dria”).
Swedberg discloses absorbent articles (10) comprising a chassis (20 Para. 206) comprising a topsheet (30), a backsheet (20), and an absorbent core (40) disposed between the topsheet and backsheet (Para. 206); at least one fastening system (51a, 52) comprising a fastening component (51a).
Swedberg does not disclose said absorbent articles to have hooks integrally formed from a portion of the chassis.
However, Bosser teaches of hooks of a fastening component for absorbent articles being formed integrally from a material (Pg. 12 lines 33-41).
Swedberg and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of Swedberg to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).
	Swedberg also does not disclose a package of said absorbent articles wherein the package has a plurality of absorbent articles and wherein the package comprises an In-Bag Stack Height of less than about 110 mm.
	However, Dria teaches A package of absorbent articles having a plurality of absorbent articles and wherein the package comprises an In-Bag Stack Height of less than about 110 mm (Para. 137).
Swedberg, Bosser, and Dria are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to be packable into packages with an In-Bag Height of less than about 110 mm as taught by Dria as it would give caregivers can easily handle and store the packages, while also providing distribution savings to manufacturers owing to the size of the packages (Pg. 2, Lines 12-21).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WIPO Patent Publication 2019/145647 to Bosser, further in view of U.S. Patent Publication 2018/0271717 to Dria et al. (hereinafter “Dria”) and U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”).
In regards to claim 18, Swedberg does not disclose an absorbent article wherein each of the absorbent articles comprise an elasticized waistband.
However, Chester teaches an absorbent article wherein each of the absorbent articles comprise an elasticized waistband (Para. 100).
Swedberg, Bosser, Dria and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg, Bosser, and Dria to have an elasticized waistband as taught by Chester as it would help to provide improved fit and containment (Para. 100).

In regards to claim 19, Swedberg does not disclose an absorbent article wherein each of the absorbent article comprise at least one component having at least about 10% bio-based content.
However, Chester teaches an absorbent article comprising at least one component having at least about 10% bio-based content (Para. 34).
Swedberg, Bosser, Dria and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg, Bosser, and Dria to be at least about 10% bio-based as taught by Chester as to be considered environmentally friendly and sustainable (Para. 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0243147 to Swedberg et al. (hereinafter “Swedberg”) in view of WIPO Patent Publication 2019/145647 to Bosser, further in view of U.S. Patent Publication 2018/0271717 to Dria et al. (hereinafter “Dria”) and WIPO Patent Publication 2011/129097 to Miyake et al. (hereinafter “Miyake”).
In regards to claim 20, Swedberg does not disclose an absorbent article wherein the hooks comprise a directionality. 
However, Miyake teaches an absorbent article wherein hooks comprise a directionality ().
The Swedberg, Bosser, and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify articles of the combination of Swedberg and Bosser to have two regions containing different directionality of hooks as taught by Miyake so that “first region and the second region are less likely to be disjoined at one time even when forces acting in various directions are applied to the hook member of the flap part" (Page 10, lines 9-12, Para. 41).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Reference Copending Application No. 16/685,230
Claims 1-3 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser.
Claim 1 recites “A pant-type diaper comprising comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet” (see lines 4-5 of claim 1 of the copending application)
“a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 1-3 of claim 1 of the copending application)
and “a fastening system comprising a fastening component having hooks integral with a belt in the first waist region”. The copending application teaches a fastening system in the first waist region but does not explicitly claim it to be on integral with a belt; however, Bosser teaches the integral formation of hooks on a sheet material of absorbent articles, (Pg. 12, Lines 36-40). One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis. 
The instant application and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of the copending application to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).
Claim 2 recites “wherein the fastening component is disposed on a wearer-facing surface of the article, and wherein the receiving component is disposed on the wearer-facing surface of the article” The copending application teaches a fastening system but does not explicitly claim it to be on a garment-facing side; however, the copending application depicts a fastening component (100 on the left) to be on the wearer facing side in Fig. 2. The wearer facing side is interpreted to be the side of the garment facing where the wearer would be during use in the fastened configuration.
Claim 3 recites “wherein the receiving component is integral with a nonwoven material in the second waist region”. The copending application teaches a fastening system in the second waist region but does not explicitly claim it to be on integral a nonwoven material; however, Bosser teaches the integral formation of hooks (Pg. 12, Lines 36-40) on a nonwoven material (Pg. 12, lines 21-24). 
Claim 6 recites “the primary fastening component is at least partially disposed in an anchoring zone, the anchoring zone being adjacent to a decoupled zone “(See lines 14-20 of claim 1 of the copending application).


Claim 7 recites “wherein the pant-type diaper is refastenable”. It would be obvious to one of ordinary skill in the art that a hook and look type fastening system used in the instant application would be “refastenable”.
It is clear that all the elements of claims 1-3, and 6-7 are either to be found in claim 1 of the copending application or merely adds an obvious feature absent from the copending application. The difference between the elements present in the copending application and that of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Since claims 1-3, and 6-7 are anticipated by claim 1 of the copending application in view of Bosser, it is not patentably distinct from the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser. Claim 11 of the copending application depends on claim 1.
Claim 4 recites “wherein the belt comprises an elasticized waist feature” (see claim 11 of the copending application).
Because it is clear that all the elements of claim 4 are either to be found in claim 11 of the copending application or merely add an obvious feature absent from the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser further in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”). 
Claim 5 recites “at least one component having at least about 10% bio-based content”. The copending application does not explicitly claim a component to have at least about 10% bio-based content. However, Chester discloses an absorbent article having at least about 10% bio-based content (Para. 34).
The instant application and Chester are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of copending application to be at least 10% bio-based as taught by Chester as it would be “environmentally friendly and sustainable" (Para. 4)
Because it is clear that all the elements of claim 5 are either to be found in claim 13 of the copending application or merely add an obvious feature absent from the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claims 8-9, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser. Claim 13 of the copending application depends on claim 12.
Claim 8 recites “A pant-type diaper comprising comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet” (see lines 4-5 of claim 12 of the copending application),
“a first lateral edge, a second lateral edge” (see line 4 of claim 13 of the copending application),
“and a primary fastening component proximate to the first lateral edge and a secondary fastening component proximate to the second lateral edge” (While the copending application does not explicitly claim the fastening components to be proximate to their respective lateral edges, such configuration is taught in Figures 3A-3D),
“wherein at least one of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis”. The copending application teaches a fastening component but does not explicitly claim it to be integrally formed from the chassis; however, Bosser teaches the integral formation of hooks (Pg. 12, Lines 36-40) on a sheet material (Pg. 12 lines 21-24) of absorbent articles. One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis. 
The instant application and Bosser are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features of a fastener and are known to be feasible in functioning as fastened wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the hooks of the copending application to be formed integrally off of the sheet material as taught by Bosser as it would “increase the sensation and quality perceived by the user" (Pg. 2, Lines 12-21).
Claim 9 recites “wherein both of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis”. The copending application teaches a fastening component but does not explicitly claim it to be integrally formed from the chassis; however, Bosser teaches the integral formation of hooks (Pg. 12, Lines 36-40) on a sheet material (Pg. 12 lines 21-24) of absorbent articles. One of ordinary skill in the art would know said sheet material could be the topsheet of an absorbent article making it a portion of the chassis. 
Claim 11 recites “wherein the portion of the chassis comprises a portion of the backsheet” (see lines 4-5 of claim 12 of the copending application).
Claim 12 recites “wherein the primary and secondary fastening components are disposed on a garment-facing surface”. The copending application claims a fastening system (see line 6 of claim 12 of the copending application) but does not explicitly claim it to be on a garment-facing side; however, the copending application depicts a fastening component 100(right) and 112 to be on the garment facing side in Fig. 2. The garment facing side is interpreted to be the side of the garment opposite to where the wearer would be during use facing away from the wearer.
Claim 14 recites “further comprising a receiving component” (see lines 7-9 of claim 12 of the copending application).
It is clear that all the elements of claims 8-9, 11-12, and 14 are either to be found in claim 13 (as it encompasses claim 1) of the copending application or merely adds an obvious feature absent from the copending application. The difference between the elements present in the copending application and that of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Since claims 8-9, 11-12, and 14 are anticipated by claim 13 of the copending application in view of Bosser, it is not patentably distinct from the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser further in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”). Claim 13 of the copending application depends on claim 12.
Claim 13 recites “at least one component having at least about 10% bio-based content”. The copending application does not explicitly claim a component to have at least about 10% bio-based content. However, Chester discloses an absorbent article having at least about 10% bio-based content (Para. 34).
The instant application and Chester are both considered to be analogous to the claimed invention as both references are in the same field of wearable absorbent articles with the same key features and are known to be feasible in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of copending application to be at least 10% bio-based as taught by Chester as it would be “environmentally friendly and sustainable" (Para. 4)
Because it is clear that all the elements of claim 13 are either to be found in claim 13 (as it encompasses claim 1) of the copending application or merely add an obvious feature absent from the copending application, it is not patentably distinct from claim 13 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of copending Application No. 16/685,230 in view of WIPO Patent Publication 2019/145647 to Bosser. Claim 13 of the copending application depends on claim 12.
Claim 15 recites “the primary fastening component is at least partially disposed in an anchoring zone, the anchoring zone being adjacent to a decoupled zone “(See lines 14-20 of claim 1 of the copending application).
Because it is clear that all the elements of claim 13 are either to be found in claim 1, or 13 (as it encompasses claim 1) of the copending application or merely add an obvious feature absent from the copending application, it is not patentably distinct from claims 1 and 13 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Reference Copending Application No. 16/711,485
Claims 1, and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/711,485 (reference application). Claim 5 of the copending application is dependent on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 recites “A pant-type diaper comprising comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet”(see lines 1-3 of claim 1 of the copending application)
“a first waist region, a second waist region and a crotch region disposed between the first and second waist region” (see lines 4-5 of claim 1 of the copending application)
and “a fastening system comprising a fastening component having hooks integral with a belt in the first waist region” (see claim 5 of the copending application).
Claim 7 recites “wherein the pant-type diaper is refastenable” It would be obvious to one of ordinary skill in the art that a hook and look type fastening system used in the instant application would be “refastenable”.
It is clear that all the elements of claim 1 and 7 are to be found in claim 5(as it encompasses claim 1) of the copending application. The difference between claim 1 and 7 of the application and claim 5 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 5 of the copending application is in effect a “species” of the “generic” invention of claims 1 and 7. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 and 7 are anticipated by claim 5 of the copending application, it is not patentably distinct from claim 5.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 of copending Application No. 16/711,485 (reference application). Both claims 5 and 9 of the copending application depend on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2 recites “wherein the fastening component is disposed on a wearer- facing surface of the article, and wherein the receiving component is disposed on the wearer-facing surface of the article” (see claim 9 of the copending application)
It is clear that all the elements of claim 2 is to be found in claim 5 and 9 (as they encompass claim 1) of the copending application. The difference between claim 2 of the application and claim 5 and 9 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claims 9 and 5 of the copending application is in effect a “species” of the “generic” invention of claim 2. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 2 is anticipated by claims 9 and 5 of the copending application, it is not patentably distinct from claims 9 and 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of copending Application No. 16/711,485 (reference application) in view of U.S. Patent Publication 2017/0056253 to Chester et al. (hereinafter “Chester”). Claim 5 of the copending application depends on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 3 recites “wherein the receiving component is integral with a nonwoven material in the second waist region” The copending application does not explicitly claim the receiving component to be integral with a nonwoven material. However, Chester teaches of a topsheet and a backsheet to be composed of a nonwoven material (Para. 7). If topsheet and backsheet which make up the chassis are made of a nonwoven material, it would be obvious to one of ordinary skill in the art that the receiving component integral with the second waist region would also be integral with a nonwoven material.
The copending application and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify article of the copending application to have the receiving component integral with a nonwoven material as taught by Chester as it would help to soft feeling and non-irritating feel to the wearer (Para. 48).
Claim 4 recites “wherein the belt comprises an elasticized waist feature”. The copending application does not explicitly claim an elasticized waist feature. However, Chester teaches an absorbent article wherein the belt comprises an elasticized waist feature (Para. 100).
The copending application and Chester are all considered to be analogous to the claimed invention as all references are in the same field of wearable absorbent articles with the same key features and are known to be in functioning as wearable absorbent articles. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify article of the copending application to have an elasticized waistband as taught by Chester as it would help to provide improved fit and containment (Para. 100).
It is clear that all the elements of claims 3 and 4 is to be found in claim 5 (as it encompasses claim 1) of the copending application or merely adds an obvious feature absent from the copending application. The difference between claim 3 and 4 of the application and claim 5 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claims 5 and 10 of the copending application is in effect a “species” of the “generic” invention of claim 5. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 3 and 4 are anticipated by claims 5 of the copending application in view of Chester, it is not patentably distinct from claims 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 10 of copending Application No. 16/711,485 (reference application). Both claims 5 and 10 of the copending application depend on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 5 recites “comprising at least one component having at least about 10% bio-based content” (see claim 10 of the copending application).
It is clear that all the elements of claim 5 is to be found in claim 5 and 10(as they encompass claim 1) of the copending application. The difference between claim 5 of the application and claim 5 and 10 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claims 5 and 10 of the copending application is in effect a “species” of the “generic” invention of claim 5. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 5 is anticipated by claims 5 and 10 of the copending application, it is not patentably distinct from claims 5 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/711,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 8 recites “A pant-type diaper comprising comprising: a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and backsheet”(see lines 1-3 of claim 1 of the copending application),
“a first lateral edge, a second lateral edge”(while the copending application does not explicitly claim a first and second lateral edge, it would be obvious to one of ordinary skill in the art that an absorbent article would have a first and second lateral edge),
“and a primary fastening component proximate to the first lateral edge and a secondary fastening component proximate to the second lateral edge” (While the copending application does not explicitly claim the fastening components to be proximate to their respective lateral edges, such configuration is taught in Figures 2, 3A-3D),
“wherein at least one of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis” (see lines 7-8 of claim 1 of the copending application).
Claim 11 recites “wherein the portion of the chassis comprises a portion of the backsheet” (see lines 1-3 of claim 1 of the copending application).
Claim 12 recites “wherein the primary and secondary fastening components are disposed on a garment-facing surface” (see lines 6-7 of claim 1 of the copending application).
It is clear that all the elements of claim 8 and 11-12 are to be found in claim 1. The difference between claim 8 and 11-12 of the application and claim 1 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of claim 8 and 11-12. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 8 and 11-12 are anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/711,485 (reference application). Claim 6 of the copending application depends on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 9 recites “wherein both of the primary and second fastening components comprise hooks integrally formed from a portion of the chassis” (see lines 6-9 of claim 1; and claim 6 of the copending application)
It is clear that all the elements of claim 9 is to be found in claim 6(as it encompasses claim 1). The difference between claim 9 of the application and claim 6 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 6 of the copending application is in effect a “species” of the “generic” invention of claim 9. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 9 is anticipated by claim 6 of the copending application, it is not patentably distinct from claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/711,485 (reference application). Claim 8 of the copending application depends on claim 5 which in turn depends on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 10 recites “comprising at least one component having at least about 10% bio-based content” (see claim 10 of the copending application).
It is clear that all the elements of claim 10 is to be found in claim 8(as it encompasses claims 5 and 1). The difference between claim 10 of the application and claim 8 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 8 of the copending application is in effect a “species” of the “generic” invention of claim 10. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 10 is anticipated by claim 8 of the copending application, it is not patentably distinct from claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/711,485 (reference application). Claim 4 of the copending application depends on claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 14 recites “further comprising a receiving component” (see claim 4 of the copending application)
It is clear that all the elements of claim 14 is to be found in claim 4(as it encompasses claims 1). The difference between claim 14 of the application and claim 4 of the copending application lies in the fact that the copending application claim includes many more elements and is thus much more specific. Thus, the invention of claim 4 of the copending application is in effect a “species” of the “generic” invention of claim 14. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 14 is anticipated by claim 4 of the copending application, it is not patentably distinct from claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781